COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-14-00177-CV


ROBIN WILLIAMS AND WILLIAM R.                                   APPELLANTS
WILLIAMS

                                        V.

TLC PROPERTIES                                                     APPELLEE


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-001364-1

                                   ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      On June 5, 2014, June 18, 2014, and August 28, 2014, we notified

appellants in accordance with rule of appellate procedure 42.3(c) that we would

dismiss this appeal unless the $195 filing fee was paid. See Tex. R. App. P.




      1
      See Tex. R. App. P. 47.4.
42.3(c). Appellants have not paid the $195 filing fee. See Tex. R. App. P. 5,

12.1(b).

      Because appellants failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: September 18, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2